DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges the canceling of claims 1-7, 9 and 11 and also the amendments made to claims 8 and 10 in the response filed on 11/01/2021 and 02/28/2022.
Claims 8 and 10 are being examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
 
	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masashi (KR101353628B1), Atsushi (WO2007148737A1) and Wang (CN101371918A).
Masashi’s general disclosure is to an enzyme hydrolysis product of nucleoprotein and / or DNA or RNA of specific molecular weights for cell activation (see abstract).
Masashi teaches “Decomposition products containing 20 to 50% of a molecular weight of 1000 to 3000 obtained by low molecular weight of nucleoprotein and / or DNA by enzymatic or hydrolysis treatment, or deoxyoligonucleotides isolated from the degradation products” and wherein “the nucleoprotein and DNA is a cosmetic preparation for a basic cosmetic, characterized in that obtained from the milt (milt) of fish such as salmon, trout, herring, bonito and cod” (see claim 1).
Masashi teaches wherein the composition has the effects of preventing skin roughness, blemishes, freckles, wrinkles and the like, and skin whitening effects (see 1st para., page 4) and also having a cell activation effect and blood circulation promoting effect (see 4th para., page 3).
Masashi teaches that the DNA is extracted and purified from the fish milt (see “carrying out the invention” page 4, 2nd para.).
Masashi not explicitly teach the soybean extracts being from seed, germ or sprouts, or teach the Type 1 production-promoting action, hyaluronan production-promoting action, or proliferation-promoting action of the extracts.
Atsushi’s general disclosure is to provide a cell activator or an antiaging agent characterized by containing at least one or more extracts of plants selected from soybean seed, soybean germ, soybean embryo, soybean sprout and a method of using the same in a cosmetic (see abstract).
Atsushi teaches a composition which contains a plant extract either being soybean seed, soybean germ, soybean bud (see claim 1) and teaches wherein each component may work as a antiaging agent (see claim 1), cell activation agent (see claim 2), and extracellular matrix production promoter (see claim 3), a collagen production promoter (see claim 4) and a hyaluronic acid production promoter (see claim 5).
Atsushi specifically teaches that soybean in particular is effective for cell activation, antiaging, and extracellular matrix production, (see ¶ 0011).
Atsushi teaches purification of the extract through different methods such as ion exchange resin to separate active ingredients and teaches for example membrane fractionation methods which can filter molecular weight cutoff ranges from 100 to 100,000 (see ¶ 0031).
Atsushi also teaches “the concentration of the plant extract can be determined by the degree of absorption, the degree of action, the product form, the frequency of use, etc., and is not particularly limited, but is usually 0.0001-100 %, and more preferably 0.001% to 50%” (see ¶ 0032).
Atushi also teaches wherein the evaluation of the composition was done with normal human dermal fibroblasts (see ¶ 0086).
The regulation of the gene expression is an intended result of the method step and the examination is to the method step itself which has been covered.  
Wang’s general composition is to the use of antioxidant dipeptides in protecting human diploid fibroblasts (see abstract).
Wang teaches that soybean protein hydrolysates may be similar to the fish extracts because both have high antioxidant activity (see paragraph 6, page 5).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine Masashi’s composition with that of Atsushi’s composition because both teach compositions where extracts of soybean seed, sprout, or germ and hydrolysated DNA of fish milt (and within the same molecular sizes) found within the extract have cell activation, anti-aging and antioxidant activity, and wherein both can be applied as a cosmetic or a medicament. Masashi teaches the same hydrolysis of the fish milt DNA and within the same claimed amounts and molecular size. Furthermore, Wang teaches that soybean protein hydrolysates may be similar to the fish extracts because both have high antioxidant activity and thus a person having skill could look to Wang’s reference for yet another reason to combine Masashi’s and Atushi’s inventions.
Combining equivalents (hydrolysate milt and soybean extract) known for the same purpose (antiaging) with an expectation of success is prima facie obvious. 
It would further be obvious to use the taught range of the molecular 1,000 to 3,000, which is within the instantly claimed range and to further narrow the range of the soybean extract of Atsushi’s composition to a working concentration between 0.001-1% because the instant ranges are within the referenced ranges and the adjustment of particular conventional working conditions such as molecular weight or concentrations is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan. It is also within the knowledge to a person of ordinary skill in the art to utilize the hydrolysated fish DNA, within the cellular extracts at a molecular weight of smaller sizes so that they are able to penetrate the skin barrier. 
There would be a reasonable expectation of success in arriving at the instant invention because each ingredient of the composition is described in detail, within the instantly taught ranges and reasons to combine the two would have been prima facie obvious for the reasons just described. The activation of collagen Type I and hyaluronan and any of the hyaluronan genes of the instant invention would also have been inherent to the application because the application of the composition would have contained the same concentration of ingredients and thus have the same structural components which would therefore have identical functions.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. The applicant argues that the enzymes in Wang’s disclosure would not bring about the same hydrolyzed components of the instant invention, specifically the fish milt DNA. The office relies upon a new primary reference that properly shows the same hydrolyzed fish milt DNA of the instant invention (see above rejections).
The applicant argues that the synergistic activity of the instant invention would not have been predictable however the synergistic activity is only found at certain amounts and there is no evidence that the activity would still exist throughout the entire claimed range. The activity for the HAS1, HSA2 and HYAL1 genes is increased when the DNA is at 0.01 mg/ml or 0.1 mg/ml and the SPA is at 0.27 mg/ml (see page 38, table 3) and the same can be said for hyaluronan production and collagen production wherein the DNA is in the amount of either 0.01 mg/ml or 0.1 mg/ml and the SPA is in the amount of 0.27 mg/ml (see table 2, page 29). Expecting there to be synergistic activity when the SPA is in an amount of 0.001 mg/ml and the DNA is also in that same concentration or even when the DNA is at 1% would not be expected. There would have to be additional experimentation needed to see if this was the case because a nearly 1000-fold increase in one component and decrease in the other would create completely different compositions which most likely would not carry the same activity. 
However, if the applicant were to claim the composition commensurate in scope with the synergistic activity amounts that the data is properly shown for, then this would help to overcome the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655   

/SUSAN HOFFMAN/             Primary Examiner, Art Unit 1655